DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 15 February 2022 is acknowledged.  The traversal is on the ground(s) that examination of all three groups of claims can be done without serious burden.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of divergent subject matter. Such is the case here. Each group of claims requires a different field of search, i.e. a search of the elected invention would not require a search of the non-elected inventions. Having to perform separate, mutually exclusive searches in a single application would indeed be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diep 2014/0117157. As to claim 1, Diep discloses in Fig. 4 a fuselage structure splice comprising a first panel 110a having a first-panel major face and a first edge, a strap 12 connected to the first panel, wherein the strap extends along the first edge of the first panel and has a first strap surface in contact with the first-panel major face and a second strap surface 22a tapering toward the first panel with distance from the first edge of the first panel, a first stringer 114 mounted on the first-panel major face extending away from the first edge of the first panel, and having a first flange 118 mounted to the first-panel major face, and a .
As to claim 2, Fig. 4 of Diep shows the claimed features.
As to claim 3, Fig. 4 of Diep shows the stringer 114 has a raised portion 116 between two flanges 118 and a fitting 24 on each flange.
As to claim 4, Fig. 4 of Diep shows a second panel with a second stringer and second set of fittings.
As to claim 9, Diep discloses this feature in [0035]. 
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Diep 2014/0117157 (‘157) in view of either Diep 2019/0039711 (‘711) or Meyer 2008/0067289.  Diep (‘157) discloses in Fig. 4 a fuselage structure splice comprising a first panel 110a having a first-panel major face and a first edge, a strap 12 connected to the first panel, wherein the strap extends along the first edge of the first panel and has a first strap surface in contact with the first-panel major face and a second strap surface 22a tapering toward the first panel with distance from the first edge of the first panel, a first stringer 114 mounted on the first-panel major face extending away from the first edge of the first panel, and having a first flange 118 mounted to the first-panel major face, and a first fitting 24 having a first stringer base portion 40 and a first strap base portion 34, wherein the first stringer base portion is connected to the first flange of the first .
As to claims 5 and 6, the secondary references each disclose fittings with intermediate base portions that include a third fitting surface that extends along a third line transverse to first and second portions; see Fig. 5 of Diep (‘711) and Figs. 3 and 5 of Meyer. It would have been obvious to one of ordinary skill in the art to incorporate the fitting structure of the secondary references into the structure of the primary reference in order to have a fitting will uniform strength and avoid the need for shims since this involves the simple substitution of one known element for another to obtain predictable results.
As to claim 7, the secondary references each disclose fittings with first projection portions that are proximate to the central raised stringer portions; see Fig. 5 of Meyer and Diep. Therefore, it would have been obvious to one of ordinary skill in the art to position the projection portions of the fittings in the primary reference next to the raised portion of the stringers in view of the secondary references since this involves the simple shifting of parts or the simple substitution of one known element for another. 

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Diep 2014/0117157.  Diep (‘157) discloses in Fig. 4 a fuselage structure splice comprising a first panel 110a having a first-panel major face and a first edge, a strap 12 connected to the first panel, wherein the strap extends along the first edge of the first panel and has a first strap surface in contact with the first-panel major face and a second strap surface 22a tapering toward the first panel with distance from the first edge of the first panel, a first stringer 114 mounted on the first-panel major face extending away from the first edge of the first panel, and having a first flange 118 mounted to the first-panel major face, and a first fitting 24 having a first stringer base portion 40 and a first strap base portion 34, wherein the first stringer base portion is connected to the first flange of the first stringer and extends along a first line extending in a first plane normal to the first edge of the first panel, the first strap base portion is mounted on the second strap surface and extends along a second line in the first plane, the second line is transverse to the first line, and the first strap base portion has a constant thickness along the second line. It would have been . 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER S THOMAS whose telephone number is (571)272-1502. The examiner can normally be reached Mon-Thur 5:30 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER S THOMAS/
Primary Examiner
Art Unit 1783